Title: To Thomas Jefferson from John Hughes, 5 March 1802
From: Hughes, John
To: Jefferson, Thomas


            Sir
              Columbia State S.C March 5 AD 1802
            I wrote you formerly my Opinion, of there being a propriety, of attending to ameliorate, the condition of prisoners of War, & of the certainty of a War with England, & the propriety of declairing the War in particular against its Goverment, and treating English prisoners of War, as was done, at the commencement of the Revolution, allowing the Sailors their Wages, and Ventures, out of the Prise taken—
            I conceive that a vigilant attention should be kept on those, who are, or may be employed, by the british Govermt. on the footing of Citizenship, even such a man as Nicholas Madgett might have a protection—Justice intitles the sincere foreignor to favour, but, should guard against the Impostor, whose admition is banefull to the publick wellfare; and who mostly intangle their employers in Deception (justifying the old addage of) honesty is best policy—The Purport of this, is chiefly to inform you, of a discovery made in the year 1785, on an Emminence near the East End of Jamaica, in a clear Morn, with a common Tellescope of Dollands, viewing the Sun, as he emerged from the Ocean, I discovered 3 Globes, or Sattelites, near the Sun, I long suspected that such, was the Cause of the Dark Spots, seen on that Planet; from the Distance of these Globes I think the Number is 7—repeated observations convinces me of this Visual truth. I shewed it to Friend, now no more—having seen no publication of the subject, I now submit it to your consideration to assertain the Truth—
            An early aversion to methodic Systems, and various impediments obstructing my persuits, have deterred me from Scientific Activity, my Days are hastning to a period, observation with you, may publish what may for some Time, otherwise perish, with an obscure individual—who is with Esteem yours
            John Hughes
           